Per Curiam.
This suit was brought to recover compensation for injuries received by the plaintiff in an automobile collision. The plaintiff, while driving his car northerly through a street in Summit known as Eorrest drive, was injured by the collision of his car and that of the defendant, who was traveling westwardly along an intersecting street known as Hobart avenue. The trial resulted in a verdict in favor of the plaintiff, the jury awarding him $5,000. We are asked to set aside this verdict for two reasons — (1) because the finding of the jury that the accident resulted solely from the negligence of the defendant was against the weight of the evidence, and (2) that the verdict is excessive.
Our examination of the testimony sent up with the rule leads us to the conclusion that we would not be justified in interfering with this verdict for either of the reasons specified.
The rule to show cause will be discharged.